                                            Case 3:19-cv-04264-SI Document 53 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEROME A BEARDEN,                                   Case No.19-cv-04264-SI
                                                        Plaintiff,
                                   8
                                                                                             JUDGMENT
                                                 v.
                                   9

                                  10     ALAMEDA COUNTY,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 7, 2020, the Court granted defendant’s motion for to dismiss with prejudice.

                                  14   Pursuant to Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of

                                  15   defendant and against plaintiff. The Clerk of Court shall close the file in this matter.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 8, 2020

                                  18                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
